NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3625-19

ANDREW MACKOFF,

          Petitioner-Appellant,

v.

NEW BRUNSWICK SAW
SERVICE,

     Respondent-Respondent.
__________________________

                   Submitted March 3, 2021 – Decided July 14, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the New Jersey Department of Labor
                   and Workforce Development, Division of Workers'
                   Compensation, Claim Petition No. 2018-34627.

                   Fuhrman & Edelman, attorneys for appellant (Ronald
                   B. Edelman, on the brief).

                   Ann Debellis, attorney for respondent (Kathleen L.
                   Burghardt, on the brief).

PER CURIAM
      Petitioner Andrew Mackoff appeals from the May 5, 2020 dismissal of his

worker's compensation claim petition with prejudice and the denial of his motion

for medical and temporary disability benefits. We affirm.

      Petitioner was employed by respondent New Brunswick Saw Services as

a salesperson and account manager.           Respondent sells and services food

processing equipment and meat room equipment, such as band saws, mixers and

grinders. Petitioner worked mostly from home, but as part of his duties, he

traveled to his clients' businesses for meetings and service calls. He also met

with prospective clients in his assigned territories, which included New Jersey,

northern Delaware, parts of Pennsylvania, New York City, and southern

Connecticut.    He worked approximately forty-five hours a week, including

weekends, but was not required to submit a daily schedule to his superiors.

      On December 3, 2018, petitioner left his home in Blackwood for a 10:00

a.m. meeting with a client in West Caldwell. The meeting lasted roughly one

hour, following which petitioner decided he would visit a favorite hot dog place,

the Galloping Hill Inn in Kenilworth. He intended to head south and stop off at

his office in Middlesex after he ate lunch. On his way to the Galloping Hill Inn,

petitioner was involved in a car accident.




                                                                           A-3625-19
                                       2
      Approximately three weeks later, petitioner filed an employee claim

petition for workers' compensation benefits under N.J.S.A. 34:15-7, alleging he

sustained compensable injuries to his head, neck and back during the accident.

Respondent acknowledged petitioner was its employee, but denied he sustained

a compensable injury that arose out of and in the course of his employment.

Subsequently, petitioner filed a motion for medical and temporary disability

benefits and respondent opposed same.

      In June 2019, the parties appeared before Compensation Judge Ingrid L.

French for an evidentiary hearing. In describing the events that led up to his

December 3, 2018 accident, petitioner testified that once his meeting in West

Caldwell ended, he "didn't have anything pressing to do at that point." Because

he had not been to his office "in a while . . . [and] was up in the northern part of

the area, [he] figured at some point [he] would stop in the office." However, he

"was hungry" and "was going to get food first" before he drove south to his

office in Middlesex. He decided to go to the Galloping Hill Inn for lunch

because it "was like a nostalgia place" and he "had been going there forever."

Petitioner added, "my intention was to go to lunch at that point. So, I was

heading specifically to that hot dog place, which theoretically, I was going to a

prospect because they sell and serve . . . they have slicers, they sell sandwiches.


                                                                              A-3625-19
                                         3
So it's a . . . potential customer for me." On cross-examination, petitioner

acknowledged Galloping Hill Inn was never a customer and was located

approximately an hour away from his meeting in West Caldwell. Petitioner also

testified he had other customers in the area of the Galloping Hill Inn but had not

arranged to visit them after his meeting in West Caldwell.

      On May 5, 2020, Judge French denied petitioner's motion for benefits and

dismissed his claim. She found petitioner failed to prove by a preponderance of

credible evidence he had a work-related accident, and thus failed to establish

compensability. The judge concluded petitioner was "en route to the hot dog

place in Kenilworth" when the motor vehicle accident occurred, but petitioner

did not intend to "prospect" the hot dog establishment. Instead, his "primary

purpose for driving to the hot dog place was personal and not work-related."

She noted petitioner

            unequivocally testified that immediately following his
            [West Caldwell] meeting . . . he was going to get his
            lunch at the "hot dog place." Then, his attorney
            prodded him to state that "theoretically," the "hot dog
            place" was also a prospective customer. Specifically,
            and in support of this "theory," the petitioner stated that
            "any" food establishment that sells prepared food is a
            potential customer.

      The judge found "[p]etitioner's lack of conviction to the 'theory' of the hot

dog place being a potential customer was obvious to the [c]ourt." She added

                                                                             A-3625-19
                                        4
that not every place where petitioner might stop to eat was a "work-related

venture." Further, she concluded that although he had other customers in the

area, petitioner had no scheduled meetings or appointments near the hot dog

place. Finally, the judge determined,

            [s]ince the petitioner's sole intention was to get his
            lunch, the court does not find that the petitioner's
            accident occurred out of or in the course of his
            employment. The court concludes therefrom that the
            petitioner had completed his work day and was on his
            way to lunch when he was involved in a motor vehicle
            accident.

            The court hereby dismisses this claim for failure to
            sustain the burden of proof as to compensability.

      On appeal, petitioner presents the following contentions for our

consideration:

            I. Petitioner Had Not Completed His Work Day When
            He Was Involved In A Motor Vehicle Accident On His
            Way To Lunch.

            II. Petitioner's Going To The Hot Dog Restaurant For
            Lunch Was No More Than A Minor Deviation In His
            Work Schedule. (Issue not raised below).

      We do not find these arguments convincing.

      A petitioner bears the burden to establish the compensability of the claim

being made. Lindquist v. City of Jersey City Fire Dep't, 175 N.J. 244, 279

(2003). Additionally, our review of workers' compensation cases is "limited to

                                                                          A-3625-19
                                        5
whether the findings made could have been reached on sufficient credible

evidence present in the record." Hersh v. Cty. of Morris, 217 N.J. 236, 243

(2014) (quoting Sager v. O.A. Peterson Constr., Co., 182 N.J. 156, 164

(2004)). We give "substantial deference," Ramos v. M & F Fashions, Inc., 154

N.J. 583, 594 (1998), to the factual findings of a judge of compensation "in

recognition of the compensation judge's expertise and opportunity to hear

witnesses and assess their credibility." Goulding v. NJ Friendship House, Inc.,

245 N.J. 157, 167 (2021).         However, we do not defer to a judge of

compensation's legal conclusions. Hersh, 217 N.J. at 243.

      "An employee is entitled to compensation for an accidental injury under

the Workers' Compensation Act, N.J.S.A. 34:15-1 to -142, if the injury 'a[rose]

out of and in the course of employment.'" Cooper v. Barnickel Enters., Inc., 411

N.J. Super. 343, 346 (App. Div. 2010) (alteration in original) (quoting N.J.S.A.

34:15-7). The definition of "employment" under the statute is multi-faceted and

includes situations in which the employee is physically away from the

employer's premises, but nevertheless is "engaged in the direct performance of

duties assigned or directed by the employer." N.J.S.A. 34:15-36; see also

Cooper, 411 N.J. Super. at 346.




                                                                          A-3625-19
                                       6
      The Supreme Court in Jumpp v. City of Ventnor, 177 N.J. 470, 482 (2003)

noted that "when an employee is assigned to work at locations away from the

employer's place of employment, eligibility for workers' compensation benefits

generally should be based on a finding that the employee is performing his or

her prescribed job duties at the time of the injury." (Internal quotation marks

omitted). Eligibility for benefits also has been found for employees who have

been injured in the course of a "minor deviation" from their duties. Id. at 484.

      Here, petitioner admitted that to go from his meeting in West Caldwell to

the Galloping Hill Inn, he would have been heading east and the trip would have

been "about an hour ride." Moreover, he acknowledged that if he drove to

Galloping Hill Inn to "get a hot dog" and then went to his office it "would have

been about two hours out of [his] way" versus "going directly to [his] office"

from the site of his West Caldwell meeting. Further, he admitted Galloping Hill

Inn was never a customer and he did not have any appointments in the Union or

Kenilworth area with any of his potential customers. Considering petitioner's

testimony, we shall not disturb Judge French's finding that despite "his attorney's

attempt to bootstrap the purpose of the trip to the hot dog place into a

'generalized' work-related theory, the petitioner would not unequivocally state

that he intended to prospect the 'hot dog place.'" We also are satisfied Judge


                                                                             A-3625-19
                                        7
French adhered to the principles enunciated in Jumpp when she found

petitioner's "primary purpose for driving to the hot dog place was personal and

not work-related."

      We need not address petitioner's second argument that his travel to the

Galloping Hill Inn was a "minor deviation," because this contention was not

raised before Judge French. See Selective Ins. Co. of Am. v. Rothman, 208 N.J.

580, 586 (2012); see also Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973). Nonetheless, we note that in Jumpp, the Court acknowledged N.J.S.A.

34:15-36   expressed    a   "clear   legislative   mandate   sharply   curtailing

compensability for off-premises accidents." Jumpp, 177 N.J. at 482 (citations

omitted). It further determined that:

            [i]n cases involving an alleged minor deviation, the
            question is not whether the off-premises employee was
            satisfying a personal need, the completion of which is
            neither incidental to his . . . employment . . . nor
            beneficial to the employer, but rather, whether the
            employee has embarked on a personal errand that would
            have been compensable if carried out by an on-premises
            employee.

            [Id. at 484 (internal quotation marks and citations
            omitted) (alteration in original).]

      Here, we are persuaded that even if petitioner's intended ultimate

destination was his office in Middlesex, his detour to Kenilworth was not minor


                                                                           A-3625-19
                                        8
in nature. That is to say, much like the employee in Jumpp who was ineligible

for workers' compensation benefits for injuries sustained while returning from

his post office errand, petitioner's decision to travel an hour east from his West

Caldwell meeting because he was hungry and "going to get food first" was not

the sort of activity that "would have been compensable if carried out by an on -

premises employee." Ibid.

      To the extent we have not addressed any remaining arguments advanced

on appeal, we find them lacking sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3625-19
                                        9